UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF COLUMBIA
______________________________
ALL ALI BIN ALI AHMED,         :
et al.,                        :
                               :
     Petitioners,              :
                               :
     v.                        :   Civil Action No. 05-1678 (GK)
                               :
BARACK H. OBAMA, et al.,       :
                               :
     Respondents.              :
______________________________:

                                    ORDER

     A Status Conference was held in this case on March 26, 2009,

which   took    place   on   the   record    and   via   telephone.   Upon

consideration of the representations of the parties, and the entire

record herein, it is hereby

     ORDERED, that the Motions Hearing scheduled for April 14,

2009, will pertain to parties’ motions for judgment on the record.

In the event that the hearing must extend beyond one day, the Court

will hear the remainder of the case on April 15, 2009; and it is

further

     ORDERED, that Petitioner’s Motion for Extension of Page Limit

is granted.



                                             /s/
March 26, 2009                              Gladys Kessler
                                            United States District Judge



Copies to:     Attorneys of Record via ECF